Citation Nr: 0917387	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  02-22 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized by non-healing bug bites and scratches, 
fibromyalgia and neuropathy, claimed as due to exposure to 
herbicides.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and K.J.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1966 until May 1968.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.  Jurisdiction over this case was 
transferred to the RO in Detroit, Michigan.

This case was previously before the Board in April 2006 and 
was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Correspondence from the Social Security Administration (SSA) 
reveals that the Veteran is in receipt of SSA disability 
benefits, effective August 2000.  The Veteran's 
representative has indicated (in the April 2009 informal 
hearing presentation) that the Veteran was awarded Social 
Security disability based on his COPD, and has essentially 
requested that VA obtain the Veteran's SSA records prior to 
adjudicating this claim.  VA has a duty to obtain SSA records 
when they may be relevant.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  As such, an attempt should be made 
to obtain these records.

Based on the nature of the Veteran's claims, the Board finds 
that a VA examination and clinical opinion as to the medical 
matters presented by this appeal would be useful prior to 
appellate consideration.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the Social 
Security Administration (SSA) and request 
a copy of the Veteran's records regarding 
any award of SSA disability benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable), 
and the medical records upon which the 
decision(s) were based.

2.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine the etiology of his COPD.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran's COPD is related to active 
service, to include exposure to Agent 
Orange.

3.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has skin disability 
that is related to service.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has chronic skin disability that is 
related to service, to include exposure 
to Agent Orange.

4.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for a disability characterized 
by non-healing bug bites and scratches, 
fibromyalgia and neuropathy, claimed as 
due to exposure to herbicides, and 
entitlement to service connection for 
COPD.  If either of the benefits sought 
are not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





